 In the Matter of AUBURN FOUNDRY, INC.andLODGE 1998 OF AMALGA-MATED ASSOCIATION OF IRON,STEEL AND TIN WORKERS OF NORTHAMERICA, THROUGH THE. STEEL WORKERS ORGANIZING COMMITTEE,AFFILIATED WITH THE COMMITTEE FOR INDUSTRIAL ORGANIZATIONCases Nos. C-925 and R-810SUPPLEMENTAL DECISIONANDAMENDED DIRECTION OF ELECTIONOctober 20, 1939On August 31, 1939, the National Labor Relations Board, hereincalled the Board, issueditsDecision,Order and Directionof Election 1in the above-entitled proceeding.The Direction of Election providedthat an election by secret ballot be conducted at such time as the Boardshould in the future direct among the productionand maintenanceworkers who were employed by Auburn Foundry, Inc., herein calledthe Company, within a period to be determined by the Board in thefuture, including those employees whom the Board had determined tohave been discriminatorilylaid offor discharged, but excluding super-visory and office employees,engineers,draftsmen, truck drivers, time-keepers, and watchmen, to determine whether or not they desire to berepresented by Lodge 1998 of Amalgamated Association of Iron, Steeland Tin Workers of North America, through the Steel Workers Organ-izing Committee, affiliated with the Committee for Industrial Organi-zation,for the purposes of collective bargaining.The Board has been informed by the Regional Director for theThirteenth Region that the Amalgamated desires that an election beheld at the earliest possible date.The purpose of delaying the electiondirected on August 31, 1939, was to allow time for the dissipation of theeffects ofthe unfair labor practices directed by the Company againstthe Amalgamated.Although there has been no report that the Com-pany has complied with our Order, the Amalgamated apparently is ofthe opinion that a fair election can now be held.We seeno reason fornot granting its request.We shall direct that employees who were in114 N. L. R. B. 1219.16 N. L. R. B., No. 25.205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe appropriate unit during the pay-roll period immediately precedingthe date of this Amended Direction of Election shall be eligible to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant, to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Auburn Foundry, Inc., Auburn, Indiana, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Amended Direction of Election, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance workers inthe Auburn and Columbia plants, employed by the Company duringthe pay-roll period immediately preceding the date of this AmendedDirection of Election, including those employees whom we have deter-mined to have been discriminatorily laid off or discharged, excludingsupervisors and office employees, engineers, draftsmen, truck drivers,timekeepers, and watchmen, to determine whether or not they desire tobe represented by Lodge 1998 of Amalgamated Association of Iron,Steel and Tin Workers of North America, through the Steel WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations,2 for the purposes of collective bargaining.Mr. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Amended Direction of Election.2 Called the Committee for Industrial Organization in the Decision.